NO. 07-12-0383-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                  NOVEMBER 8, 2012
                           ______________________________


                           THE STATE OF TEXAS, APPELLANT

                                                V.

                                HAYDEN HUSE, APPELLEE


                         _________________________________

           FROM COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

              NO. 2011-467,345; HONORABLE MARK HOCKER, JUDGE

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ABATEMENT AND REMAND


      Appellee, Hayden Huse, was charged with operating a motor vehicle in a public

place while intoxicated. 1 He filed an amended motion to suppress blood evidence he

alleged was illegally taken. On August 6, 2012, the trial court granted the motion and

the State of Texas filed this appeal. The clerk’s record was filed on August 31, 2012.

The reporter’s record was due on October 5, 2012, but has yet to be filed. By letter


1
TEX. PENAL CODE ANN. § 49.04(a) (W EST SUPP. 2012).
dated October 19, 2012, the court reporter was notified that the reporter's record was

past due and was also directed to advise this Court of the status of the record before

October 29, 2012. To date, no response has been filed and the court reporter has not

otherwise communicated with this Court regarding the record.


       The court reporter is responsible for preparing, certifying and timely filing the

reporter's record. TEX. R. APP. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. TEX. R. APP. P.

35.3(c). Consequently, we now abate this appeal and remand the cause to the trial

court for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in the filing of the reporter's record and take such action as is

necessary to ensure the filing of same on or before November 30, 2012. The trial court

shall enter findings of fact and conclusions of law and shall cause its findings,

conclusions and any necessary orders to be included in a supplemental clerk's record to

be filed by December 14, 2012.


       It is so ordered.


                                                Per Curiam



Do not publish.




                                            2